Citation Nr: 1236264	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for arthritis or other disorder of the bilateral shoulders, bilateral arms, low back, bilateral legs, and other joints, to include as secondary to service-connected cervical sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from March 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, that, in pertinent part, denied the above claim.

In August 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
The claim has been recharacterized to more broadly construe the disability claimed on appeal.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

During his August 2012 hearing, the Veteran indicated that he was not working, as he was permanently disabled.  The Board construes this statement as a claim for a total disability rating due to individual unemployability  (TDIU).  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

During his August 2012 hearing, the Veteran indicated that he had applies for Social Security Administration (SSA) disability benefits in 2001.  Although he indicated that his claim had been denied, there remains a reasonable possibility that the SSA records could help substantiate the claim, the duty to assist requires VA to attempt to obtain any existing records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).

Additionally, the Veteran contends that the claimed disorders of the shoulders, arms, legs, and low back were all caused by his service-connected cervical strain.  (His statement reflects his belief that he is also service-connected for a low back disability, which is not actually the case.)  

Given the Veteran's reports of current symptomatology, an examination should be provided to determine whether such symptoms have been caused or aggravated by the service-connected cervical spine disability.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran dated from December 2008 to the present.  All records obtained should  be associated with the Veteran's claims file.

2.  The RO/AMC shall request copies of any decisions and any medical records relied upon in making those decisions from the Social Security Administration.  Efforts to obtain the records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile. 

3.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to determine the nature and etiology of any disorder of the right and left shoulders, right and left arms, low back, right and left legs, and other joints.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.  The examiner is requested to opine as to the following: 

(a)  Whether it is at least as likely as not that the Veteran has a current disability of the right and left shoulders, right and left arms, low back, right and left legs, and/or other joints; and, if so; 

(b)  Whether it is at least as likely as not that any such diagnosed disability(ies) is related to service; 

(c)  Whether it is at least as likely as not that any such diagnosed disability(ies) was caused his service-connected chronic cervical spine strain.  

(d)  Whether it is at least as likely as not that any such diagnosed disability(ies) has been aggravated (permanently worsened beyond its natural progression) by his service-connected chronic cervical spine strain.  

In discussing the requested opinion(s), the examiner must acknowledge the Veteran's competent lay statements as to the onset and continuity of symptoms, as well as, any medical evidence of such disorder, to include the August 2012 VA medical opinion.  If the examiner rejects the Veteran's reports of symptomatology or the August 2012 VA opinion, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be needed before an opinion could be rendered.  A complete rationale for all conclusions must be provided. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

